Citation Nr: 0029827	
Decision Date: 11/14/00    Archive Date: 11/16/00

DOCKET NO.  99-04 751	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to a compensable evaluation for a left knee 
disability during the period from November 9, 1992 to March 
8, 1999.

2.  Entitlement to an evaluation in excess of 10 percent for 
a left knee disability from March 8, 1999.

3.  Entitlement to a compensable evaluation for a right knee 
disability during the period from November 9, 1992 to March 
8, 1999.

4.  Entitlement to an evaluation in excess of 10 percent for 
a right knee disability from March 8, 1999.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Shawkey, Counsel


INTRODUCTION

The veteran served on active duty from July 1950 to December 
1953.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from December 1997 and January 1999 rating 
decisions of the Department of Veterans Affairs (VA) regional 
office (RO) in Buffalo, New York.  In the December 1997 
rating decision the RO granted service connection for a left 
knee disability and assigned a 0 percent evaluation effective 
November 9, 1992.  In the January 1999 rating decision 
(pursuant to a January 1999 Board decision), the RO granted 
service connection for a right knee disability and assigned a 
0 percent evaluation also effective November 9, 1992.  

This appeal also arises from an April 1999 rating decision in 
which the RO increased the veteran's right and left knee 
disabilities to 10 percent disabling, effective March 8, 
1999.  Although the RO developed this as a separate issue for 
an earlier effective date for the assignment of a 10 percent 
evaluation for the veteran's right and left knee 
disabilities, the issue is part and parcel of the increased 
rating issues noted above and will therefore not be 
separately addressed.

The Court of Appeals for Veterans Claims has recently 
indicated that a distinction must be made between a veteran's 
dissatisfaction with the initial rating assigned following a 
grant of service connection (so-called "original ratings"), 
and dissatisfaction with determinations on later filed claims 
for increased ratings.  See Fenderson v. West, 12 Vet. App. 
119, 125-126 (1999).  Inasmuch as the present issues were 
placed in appellate status by notices of disagreement 
expressing dissatisfaction with original ratings, the Board 
has re-characterized the issues on appeal as set forth on the 
title page of this decision.

The Board notes that in the April 1999 statement of the case 
the RO indicated specifically that the left knee mensical 
tear was not considered to be part and parcel of the service-
connected left knee disability, but due, rather, to 
intercurrent injury.  The private medical records which have 
been submitted show that the veteran began receiving 
treatment for increased left knee symptoms on September 22, 
1998; MRI study in November 1998 confirmed the presence of a 
mensical tear.  Later in April 1999 the veteran disagreed 
with the finding that such was due to intercurrent injury, 
stating, in effect, that it resulted from the weakened state 
of his left knee.  The supplemental statement of the case 
(SSOC) subsequently provided to the veteran reiterated the 
position of the RO that the mensical tear was not part of the 
service connected disorder.  

This question has not been formally adjudicated by the RO and 
is referred thereto for further development and action, as 
set forth in the REMAND below.  However, the Board is well 
aware that the issue of whether the left knee disorder has 
been properly rated has been pending for a number of years.  
In order not to needlessly delay appellate review of this 
issue, the Board will consider the proper rating to be 
assigned during the period beginning November 9, 1992, the 
date when the grant of service connection was effective, to 
September 22, 1998, the date that private records reflect 
initial treatment for the meniscal tear.  It is anticipated 
that the development requested in the REMAND below will have 
no impact on this earlier period, and no prejudice to the 
veteran will result therefrom.  


FINDINGS OF FACT

1.  During the period from November 9, 1992 to September 22, 
1998, the veteran's left knee disability was manifested by 
pain, a small spur at the medial tibial plateau, and nearly 
normal range of motion; there was no evidence of gait 
abnormality, knee deformity, effusion, instability, or 
functional loss due to pain and near normal range of motion.

2.  In October 1997, the veteran was diagnosed as having 
osteoarthritis of the left knee, based on February 1997 VA X-
rays showing the presence of spurring.

3.  During the period from November 9, 1992 to September 28, 
1998, the veteran's right knee disability was productive of 
pain and near normal range of motion; there was no evidence 
of gait impairment, knee deformity, effusion, instability, 
arthritis, or functional loss due to pain.

4.  Beginning on September 29, 1998, the veteran was 
diagnosed as having mild degenerative arthritis of the right 
knee; this disability is productive of limitation of motion 
due to pain on motion; there is no evidence of instability.


CONCLUSIONS OF LAW

1.  The criteria for a 10 percent evaluation, and no more, 
for the veteran's left knee disability for the period from 
November 9, 1992 to September 22, 1998 have been met.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.71a, Diagnostic 
Codes 5003, 5260-5261 (1999).

2.  The criteria for a compensable evaluation for the 
veteran's right knee disability for the period from November 
9, 1992 to September 28, 1998 have not been met.  38 U.S.C.A. 
§ 1155 (West 1991); 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 
5260-5261 (1999).

3.  The criteria for a 10 percent evaluation, but no more, 
for the veteran's right knee disability beginning on 
September 29, 1998 have been met.  38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5260-5261 
(1999).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background


Prior to filing his claim for service connection for knee 
disabilities, the veteran was seen for VA examination in 
August 1992 in connection with his foot disorder.  On that 
occasion it was noted, in pertinent part, that he was able to 
move about readily and easily without significant limitation 
or difficulty.  

In November 1992 the veteran filed an informal claim of 
service connection for a knee disability on the basis that 
this condition was secondary to his service-connected pes 
planus disability.

In November 1992 the RO received an October 1992 letter from 
a private chiropractor stating that the veteran's service-
connected pes planus condition stressed and compromised the 
veteran's knee joints causing pain, stiffness and dysfunction 
of the knee articulation.

At a VA examination in September 1993, the veteran complained 
of having bilateral knee pain for 40 years.  He reported 
losing no time from work.  He stated that the knee pain was 
intermittent and poorly localized and at times was 
accompanied by mild swelling, especially on the left side.  
He said that his knee sometimes gave out on him and locked up 
on either side.  He said that he could hardy walk a half mile 
a day without pain.  He said that walking up stairs 
aggravated his condition.  On examination the veteran was not 
observed using a brace or any device to assist in walking, 
nor was he reported to be in discomfort.  His gait was slow, 
but smooth.  He was able to walk on his heels and toes and 
was able to squat without significant difficulty.  There was 
no scarring or deformity of the knees.  The knees were well 
aligned when standing without significant rise or deformity.  
There was no joint swelling, joint line tenderness or any 
evidence of joint instability.  Range of motion was from 0 to 
120 degrees on either side.  The examiner gave an impression 
of bilateral chronic knee pain with unremarkable knee 
examination at that time.  He opined that flat feet may lead 
to lateral compartment osteoarthritis at the knee and that 
other problems were related to valgus stress caused by flat 
feet.  He said that by history, the veteran may have early 
degenerative changes in the knee.  After knee X-rays were 
performed in October 1993, the examiner added that the 
veteran had an unremarkable exam of the right knee and that 
the left knee revealed a small medial tibial plateau spur.  
He also noted that the veteran had bilateral knee pain 
without significant bony abnormalities.

In a January 1994 rating decision the RO denied the veteran's 
claim of service connection for a bilateral knee disability 
secondary to service-connected pes planus.

VA outpatient treatment records compiled during the early 
1990s show no treatment or complaints of knee disability.  

In February 1997 the veteran underwent knee X-rays at a VA 
medical facility for comparison purposes.  Results revealed a 
negative right knee examination and no significant change in 
the left knee since the prior study in October 1993.  Noted 
were bony densities at the left knee and a small spur off the 
superior patella. 

A February 1997 VA examination report notes that the veteran, 
who was semi-retired, worked part-time as a bus driver.  
According to the report, the veteran denied ever having 
problems with his knees until recent years.  He said that his 
knees occasionally bothered him, but had not bothered him in 
the previous two months.  He said that he occasionally used a 
cane when experiencing knee problems and that on other days 
he was able walk a half mile with no problem.  On examination 
the veteran's gait was not abnormal on short testing.  On 
deep knee bend, the veteran was able to go from the extended 
position to limited posture so that his knees did not reach 
90 degrees flexion ability, but rather knee flexion was 
limited to approximately 75 degrees.  There was no marked 
instability of the knee although crepitus was apparent.  
Lying on the examination table, the veteran performed 
extended leg maneuvers and could raise the extended lower 
extremity, not his side, only 60 degrees above the table when 
complaining of groin pain.  There was no swelling or effusion 
in either knee nor was there evidence of increased mobility 
in either knee as noted.  In conclusion, the examiner said 
that the veteran's knee symptoms were not present that day.  
He said that the history as detailed in his report revealed 
some "lack of detail" as the veteran expressed his 
symptoms.  He added that the veteran had transient knee 
symptoms none of which were present at the time of the 
examination and that knee X-rays were unremarkable.  The 
transient knee symptoms were attributed to the veteran's 
obesity and pes planus.

In an addendum opinion dated October 29, 1997, a VA 
orthopedic surgeon diagnosed the veteran as having 
osteoarthritis of the left knee.  He explained that the 
remark made by the VA examiner in February 1997 to the effect 
that veteran's knee symptoms were transient in nature arose 
from the veteran's plantar fasciitis.  He said that plantar 
fasciitis was a painful foot condition that caused gait 
disturbances which in turn would cause flare-ups of knee 
symptoms.

In a December 1997 rating decision the RO granted service 
connection for osteoarthritis of the left knee and assigned a 
0 percent evaluation effective November 9, 1992.

In correspondence dated in April 1998, the veteran said that 
he experienced pain in his left knee daily and frequently.  
He said that the knee throbbed like a toothache and that the 
knee joint was more painful when he became active around the 
house.  He said that the pain receded only when he sat down 
and elevated the leg.  He requested a compensable evaluation 
for the left knee due to pain.

On September 29, 1998, the veteran's claims file was reviewed 
by a VA Chief of Orthopedic services in regard to his right 
knee.  This physician stated that the veteran had some knee 
disability based on his symptoms.  He said that there was no 
disability from limitation of motion or neurovascular 
deficit.  He said that the veteran had mild arthritis.

In November 1998 the veteran was evaluated by private 
orthopedic surgeon, Michael Vella, M.D., for his left knee.  
No specific findings related to the right knee were made.

On file is a November 1998 letter from a private physician, 
James D. Telonis, M.D., who said that the veteran had been 
under his care since 1987 and was currently receiving 
treatment for left knee pain; no mention was made of a right 
knee disorder.  

In January 1999, pursuant to a January 1999 Board decision 
granting service connection for a right knee disability (then 
diagnosed as mild degenerative arthritis), the RO assigned 
the veteran a 0 percent evaluation for the right knee 
effective November 9, 1992. 

In a February 1999 statement the veteran said that he had 
throbbing pain and discomfort in the right knee for which he 
took medication.  He also said that a recent MRI of the left 
knee revealed a torn cartilage and significant problems, and 
that he had lost nearly three weeks of work as a result.

At a VA examination on March 8, 1999, the veteran complained 
of experiencing pain in both knees for many years.  He said 
that he was not currently working and had found it 
increasingly difficult to perform his duties as a bus driver 
because it was getting hard for him to move about the bus.  
He said that his current symptoms involved pain in both knees 
and that the left knee was worse.  He said that he was unable 
to stand for too long without experiencing extreme pain in 
his knees and that sitting seemed to bother him in regard to 
his knees.  He said that his knees prevented him from walking 
more than a block or so.  He said that he couldn't climb 
stairs and could not descend stairs without extreme knee 
pain.  He denied being able to kneel, stoop or crawl at all.  
He said that his condition was aggravated by the weather and 
that he experienced frequent flare-ups.  He said that the 
only way to relieve his discomfort was to rest.  He added 
that traveling in a car for over 30 minutes caused knee pain 
and that he was only able to sleep for four hours at a time 
before having to get up.  It was also reported that he was 
unable to exert himself because of his cardiovascular 
disorder.  

However, on examination the veteran did not appear to be in 
acute distress.  He was able to ambulate without a limp and 
he got on and off the examination with ease.  There was no 
evidence of deformity of either knee.  The veteran had mild 
effusion in both knees with rather marked crepitus palpable 
on motion of the knees.  In regard to the right knee, there 
was tenderness on palpation of medial and lateral aspects of 
the knee at the joint line.  There was good stability of the 
knee, both anteriorly and posteriorly as well as medially and 
laterally.  Range of motion findings revealed that the 
veteran could flex the right knee to 100 degrees and fully 
extend this knee.  The examiner diagnosed the veteran as 
having degenerative joint disease of both knees.  He noted 
that the examination had been conducted during a period of 
quiescent symptoms and that symptoms elicited from the 
veteran were compatible with his diagnosis.  He said that 
during flare-ups of symptoms which would occur with varying 
frequency, the physical findings of the examination could be 
significantly altered and that quantification of such changes 
would require examination during a flare-up.

II.  Legal Analysis

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes (DCs) identify the various 
disabilities.

The United States Court of Appeals for Veterans Claims 
(Court) has noted that in claims such as this where there is 
disagreement with the initial rating assigned following a 
grant of service connection, separate ratings can be assigned 
for separate periods of time, based on the facts found.  
Fenderson v. West, 12 Vet. App. 119, 126 (1999).

Under 38 C.F.R. § 4.71a, DC 5257, a 10 percent evaluation is 
warranted for recurrent subluxation or lateral instability of 
the knee that is slight and a 20 percent evaluation is 
warranted for recurrent subluxation or lateral instability 
that is moderate.  A 30 percent evaluation requires recurrent 
subluxation or lateral instability that is severe.

Under DC 5258 for cartilage, semilunar, dislocated with 
frequent episodes of "locking," pain, and effusion into the 
joint, a 20 percent evaluation is warranted.

The criteria under DC 5259 warrants a 10 percent evaluation 
for cartilage, semilunar, removal of, symptomatic. 

Lastly under DC 5003 for arthritis (under which the veteran 
is currently evaluated), degenerative arthritis will be rated 
based on limitation of motion under the appropriate 
diagnostic DCs for the specific joint or joints involved, 
with consideration given to functional loss under the 
provisions of §§ 4.40, 4.45, 4.59.  See VAOPGPREC 9-98.  The 
appropriate DCs for limitation of motion are DCs 5260 for 
limitation of flexion of the leg and 5261 for limitation of 
extension of the leg.  

Under DC 5260, a 0 percent evaluation is warranted for 
flexion limited to 60 degrees, a 10 percent evaluation is 
warranted for flexion limited to 45 degrees and a 20 percent 
evaluation is warranted for flexion limited to 30 degrees.  
38 C.F.R. § 4.71a, DC 5260 (1999).

For limitation of extension, a 0 percent evaluation is 
warranted for extension limited to 5 degrees, a 10 percent 
evaluation is warranted for extension limited to 10 degrees 
and a 20 percent evaluation is warranted for extension 
limited to 15 degrees.  38 C.F.R. § 4.71a, DC 5261 (1999).

Left Knee

As noted above, the Board will consider the evaluation of the 
left knee during the period prior to September 22, 1998 
(addressed herein) and the period beginning that date 
(addressed in the REMAND).  Evidence from as early as 
November 9, 1992, when the veteran filed a claim for service 
connection for a left knee disability, reflects his 
complaints of left knee pain.  In terms of medical evidence, 
the RO received a statement from the veteran's chiropractor 
in November 1992 stating that the veteran had knee joint 
pain, stiffness and dysfunction of the knee articulation.  

In addition, findings at a VA examination in September 1993 
revealed that the veteran had bilateral chronic knee pain, 
but also had near normal range of motion from 0 to 120 
degrees on either side.  See 38 C.F.R. § 4.71, Plate II.  
These near normal range of motion findings would not entitle 
the veteran to a compensable or even a noncompensable rating 
under the range of motion DCs, even after considering 
functional loss due to pain.  See 38 C.F.R. §§ 4.40, 4.45, 
4.59, 4.71a, DCs 5260 and 5261.  However, the veteran would 
be entitled to a compensable, 10 percent, rating under DC 
5003 for limitation of motion if pain on motion was 
objectively found and if there was evidence of degenerative 
arthritis established by X-ray findings.  See VAOPGCPREC 9-
98.  In this regard, a VA examiner in 1993 stated that by 
history the veteran may have early degenerative changes of 
the knee, and that if X-rays showed lateral compartment 
changes his claim may be "substantiable."  X-rays taken at 
that time, and later in February 1997, showed evidence of a 
small medial tibial plateau spur of the left knee.  While the 
examiners did not diagnose arthritis based on those findings 
at that time, in October 1997, a VA orthopedic surgeon 
diagnosed the veteran as having osteoarthritis of the left 
knee, based on those findings.  The finding of arthritis in 
the veteran's left knee, with left knee pain, productive of 
slight (albeit noncompensable limitation of motion) meets the 
criteria for a 10 percent rating under DC 5003 for arthritis 
and limitation of motion due to pain on motion.  See 
38 C.F.R. § 4.59.  Resolving any doubt in the veteran's 
favor, the Board finds that a 10 percent rating is warranted 
during the period from November 9, 1992, when he filed his 
initial claim for service connection through September 21, 
1998.  

At the same time, review of the record does not reflect that 
during this period any of the criteria for a higher rating 
than 10 percent were met.  The veteran's range of motion was 
described as near normal, and he is not reported to have any 
locking, instability, effusion or impairment of gait.  
Further, the Board is unable to discern from the record any 
incidences of medical treatment, use of medication or loss of 
time from work attributable to the left knee.  There is 
simply no evidence of any additional functional loss which 
would warrant a higher rating.  See 38 C.F.R. §§ 4.40, 4.45, 
4.59; Deluca v. Brown, 8 Vet. App. 202 (1995).  Further the 
lack of findings of subluxation or lateral instability (DC 
5257), ankylosis (DC 5256), or dislocation or removal of the 
semilunar cartilage (DC 5258 and DC 5259) would prohibit a 
higher rating using any of these DCs.  

In sum, the evidence supports a grant of a 10 percent rating, 
but no higher, for the left knee disorder during the period 
here at issue, from November 9, 1992 to through September 21, 
1998.  To this extent, the claim is granted.

Right Knee

Similar to the veteran's left knee, evidence dating back to 
the veteran's November 9, 1992 claim for service connection 
for a right knee disability reflects complaints of right knee 
pain.  In terms of medical evidence, the RO received a 
statement from the veteran's chiropractor in November 1992 
stating that the veteran had knee joint pain, stiffness and 
dysfunction of the knee articulation.  

Findings at a VA examination in September 1993 also reveal 
that the veteran had bilateral chronic knee pain.  Findings 
also revealed that he had near normal range of motion from 0 
to 120 degrees on either side.  See 38 C.F.R. § 4.71, Plate 
II.  Thus, just like the left knee, ranges of motion findings 
would not entitle the veteran to a compensable or even a 
noncompensable rating under the range of motion DCs, even 
after considering functional loss due to pain.  See 38 C.F.R. 
§§ 4.40, 4.45, 4.59, 4.71a, DCs 5260 and 5261. 

Nonetheless, the veteran would be entitled to a compensable, 
10 percent, rating under DC 5003 for limitation of motion if 
pain on motion was objectively found and if there was 
evidence of degenerative arthritis established by X-ray 
findings.  See VAOPGCPREC 9-98.  The VA examiner in 1993 
interpreted X-rays of the right knee as being unremarkable 
and went on to say that the veteran had knee pain without 
significant bony abnormalities.  Similarly, another VA 
orthopedic examination was conducted in February 1997 at 
which time knee X-rays were again taken.  The examiner 
concluded by stating that the veteran's knee X-rays were 
unremarkable.  Thus, although the veteran's right pain was 
substantiated on examination, the fact that right knee 
arthritis was not established by X-ray negates a compensable 
evaluation under DC 5003 for painful motion.  Id.   Further, 
after considering the evaluation of the right knee disorder 
under other knee DCs, (DCs 5256, 5257, 5258, and 5259, the 
Board finds no basis for assignment of a compensable rating, 
since the medical record clearly reflects no findings of 
ankylosis, subluxation or lateral instability, or dislocation 
or removal of the semilunar cartilage.  There is likewise no 
evidence in the medical record of gait impairment, loss of 
time from work, need for medical treatment or medication, or 
any other factors which would warrant a finding of functional 
loss due to pain.  38 C.F.R. §§ 4.40, 4.45; DeLuca, supra.

On September 29, 1998, the veteran was diagnosed by the 
veteran's health administration (Chief, Orthopedic Service) 
as having mild degenerative arthritis of the right knee.  
This diagnosis was based on the orthopedic physician's 
complete review of the veteran's claims file.  Unlike the 
left knee, however, the X-ray studies in 1993 and 1997 did 
not show any bony findings which would "substantiate" 
arthritis.  Resolving any doubt in the veteran's favor, this 
diagnosis of mild degenerative arthritis of the right knee, 
in addition to a prior VA examiner's findings of bilateral 
knee pain, is sufficient evidence to support a compensable 
(10 percent) evaluation from September 29, 1998, for 
arthritis and painful motion of the right knee.  DC 5003; 
VAOPGCPREC 9-98.

It must next be determined whether the veteran is entitled to 
an evaluation in excess of 10 percent beginning on September 
29, 1998.  See Fenderson, supra.  

The only medical evidence pertaining to the veteran's right 
knee after September 29, 1998, is a March 1999 VA examination 
report.  According to this report, the veteran had flexion of 
the right knee to 100 degrees and full extension.  These 
findings do not meet the limitation of motion criteria under 
either DC 5259 or 5260 for a compensable or even a 
noncompensable evaluation even after considering entitlement 
to an additional rating based on functional loss due to pain 
and flare-ups.  38 C.F.R. §§ 4.40. 4.45, 4.59; DeLuca, supra.

Pursuant to a General Counsel opinion in 1997, an evaluation 
under DC 5003 for degenerative arthritis does not necessarily 
overlap with an evaluation under DC 5257 for recurrent 
subluxation or lateral instability.  This means that the rule 
against pyramiding would not be violated since different 
manifestations of the same disability are being evaluated, 
i.e., instability and limitation of motion.  38 C.F.R. 
§ 4.14; VAOPCPREC 23-97.  However, as the facts show in this 
case, the veteran does not have right knee instability and 
there is no evidence of subluxation.  The veteran was found 
to have no marked instability at a VA examination in February 
1997and good stability of both knees at a VA examination in 
March 1999.  Thus, he would not be entitled to a separate 
evaluation under DC 5257 for recurrent subluxation or lateral 
instability.

As there is no evidence that the veteran, during the relevant 
period, had right knee ankylosis or semilunar cartilage that 
is dislocated or has been removed in the right knee, the 
application of DCs 5256, 5258 and 5259 is not warranted. 

Based on the foregoing, the preponderance of the evidence is 
against a compensable evaluation for the veteran's right knee 
disability for the period from November 9, 1992 to September 
28, 1998.  Since the preponderance of the evidence to this 
extent is against the claim, the benefit-of-the-doubt rule 
does not apply, and the claim for a compensable evaluation 
from November 9, 1992 to September 28, 1998 must be denied.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990).  The foregoing also shows that the evidence favors 
a compensable, 10 percent, evaluation for the veteran's right 
knee disability beginning on September 29, 1998, and to this 
extent the claim is granted. 



ORDER

A compensable, 10 percent, evaluation, and no more, for a 
left knee disability from November 9, 1992 through September 
21, 1998 is granted.  To this extent, the appeal of this 
issue is allowed, subject to the controlling criteria 
applicable to the payment of monetary benefits.   

A compensable evaluation for a right knee disability during 
the period from November 9, 1992 to September 28, 1998 is not 
warranted.  To this extent, the appeal pertaining to this 
issue is denied.  

A compensable, 10 percent, evaluation, and no more, for a 
right knee disability from September 29, 1998 is granted.  To 
this extent, the appeal is allowed, subject to the 
controlling criteria applicable to the payment of monetary 
benefits.  


REMAND

The Board now turns its attention to the matter of rating the 
left knee disorder for the period beginning September 22, 
1998.  It is clear that at this time some increase in left 
knee symptoms occurred, prompting the veteran to seek medical 
treatment.  The private medical records, albeit scanty, 
reflect that the veteran reported a twisting type injury.  
How this injury occurred and whether it is related to the 
service-connected knee disorders is a matter which will have 
to be resolved.  The RO has found that the meniscal tear (and 
its residuals) of the left knee is not part and parcel of the 
service-connected left knee disability.  The veteran claims 
that it is, arguing, in effect, that service connection is 
warranted on a secondary basis.  Until this "inextricably 
intertwined" issue is decided, it would be premature for the 
Board to consider the claim for an increased rating for the 
left knee disability for the period beginning on September 
22, 1998.  

Further development of the record requires that the 
circumstances surrounding the "twisting" injury be further 
documented and copies of all clinical records of treatment 
for same be obtained and made a part of the record.  In view 
of the time which will necessarily elapse while the requested 
actions are completed, the veteran should also be afforded VA 
examination so the current level of disability can be 
assessed.  The veteran is herein advised that, in keeping 
with the VA's duty to assist, as announced in Connolly v. 
Derwinski, 1 Vet. App. 566, 569 (1991), at least in part the 
purpose of the examination requested in this remand is to 
obtain information or evidence (or both) which may be 
dispositive of the appeal.  

Sec. 3.655  Failure to report for 
Department of Veterans Affairs 
examination. 

(a) General. When entitlement or 
continued entitlement to a benefit cannot 
be established or confirmed without a 
current VA examination or reexamination 
and a claimant, without good cause, fails 
to report for such examination, or 
reexamination, action shall be taken in 
accordance with paragraph (b) or (c) of 
this section as appropriate.  Examples of 
good cause include, but are not limited 
to, the illness or hospitalization of the 
claimant, death of an immediate family 
member, etc.  For purposes of this 
section, the terms examination and 
reexamination include periods of hospital 
observation when required by VA. 

(b) Original or reopened claim, or claim 
for increase. When a claimant fails to 
report for an examination scheduled in 
conjunction with an original compensation 
claim, the claim shall be rated based on 
the evidence of record.  When the 
examination was scheduled in conjunction 
with any other original claim, a reopened 
claim for a benefit which was previously 
disallowed, or a claim for increase, the 
claim shall be denied.  38 C.F.R. § 3.655 
(1999).  

Therefore, the veteran is hereby placed on notice that 
pursuant to 38 C.F.R. § 3.655 (1999) failure to cooperate by 
attending the requested VA examination may result in an 
adverse determination.

Accordingly, the case is REMANDED for the following actions:

1.  In the event the veteran has been 
receiving VA or private treatment for his 
left knee disability since 1998, those 
records should be obtained for inclusion 
in the record.  

2.  A complete copy of all clinical 
records of treatment rendered by private 
medical care providers for the veteran's 
left knee mensical tear should be 
requested, with special attention to the 
records of James D. Telonis, M.D., and I. 
Michael Vella, M.D.  

3.  The veteran should be requested to 
state for the record whether he submitted 
a worker's compensation, insurance or 
other disability claim on account of the 
left knee mensical tear in September 1998 
and provide information so that any 
necessary evidence pertaining thereto can 
be made a part of the record.  

4.  After the above development has been 
undertaken, the veteran should be 
afforded VA orthopedic examination so 
that the current level of disability may 
be ascertained.  It is imperative that 
the examiner reviews this decision and 
the entire claims file prior to the 
examination.  All indicated tests should 
be conducted.  To the extent possible, 
symptoms attributable to the mensical 
tear should be distinguished from those 
due to arthritis of the knee.

a. The examiner should evaluate the 
stability of the left knee.  If lateral 
instability and/or recurrent subluxation 
is shown, the examiner should state 
whether such is slight, moderate or 
severe.

b.  The examiner should state whether the 
arthritis of the knee causes limitation 
of motion or pain and to what extent.  

c. The examiner should evaluate the range 
of motion of the left knee and should 
determine whether flare-ups of the 
disorder cause additional limitation of 
motion.  If feasible, these 
determinations should be expressed in 
terms of degrees of additional loss of 
range of motion.  In addition, the 
examiner should determine whether 
prolonged use causes weakened movement, 
excess fatigability, or incoordination.  
If the aforementioned determinations 
cannot be made, or if prolonged use does 
not cause weakened movement, excess 
fatigability, or incoordination, or if 
flare-ups do not cause an additional loss 
of range of motion, or if any such 
additional loss of range of motion cannot 
be expressed in degrees, then the 
examiner should so state for the record.

d.  The functional limitations of left 
knee disability must be fully described 
and the factors upon which medical 
opinions are based must be set forth in 
the report.

5.  The VA examiner should also review 
the entire record and render an opinion 
on the causal relationship, if any, 
between the service-connected left knee 
arthritis and the mensical tear, 
sustained during the latter part of 1998.  
It would be most beneficial if the 
opinion were to be supported by adequate 
reasoning.  

6.  In the event he is still working, the 
veteran should be asked how much time, if 
any, he loses from work due to his 
service-connected left knee disability. 
If the veteran answers in the 
affirmative, he should provide 
documentation by his employer showing 
time lost, if any, due to his service- 
connected knee disabilities. In addition, 
he is advised to provide documentation 
from his employer concerning any 
accommodations for him on account of his 
service-connected knee impairment.

7.  The RO should readjudicate the 
veteran's claim for entitlement to an 
increased rating for his left knee 
disorder.  The RO should also adjudicate 
the issue of service connection on a 
secondary basis for left knee mensical 
tear.  In the event the veteran fails to 
report for scheduled VA examination, the 
provisions of 38 C.F.R. § 3.655 (1999) 
should be applied.  If the action taken 
is adverse to the veteran, he and his 
representative should be furnished a 
supplemental statement of the case that 
contains a summary of the relevant 
evidence and a citation and discussion of 
the applicable laws and regulations.  He 
and his representative should also be 
afforded the opportunity to respond to 
that supplemental statement of the case 
before the claim is returned to the 
Board.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	N. R. ROBIN
	Veterans Law Judge
	Board of Veterans' Appeals


 
- 20 -


- 1 -


